ORDER

Upon consideration of FAG Italia S.p.A. et al.’s unopposed motion to sever and voluntarily dismiss appeal 02-1092,
*250IT IS ORDERED THAT:
(1) The motions are granted. All sides shall bear their own costs in 02-1092.
(2) SKF USA, Inc. et ah, the United States, and The Torrington Company are requested to inform the court, within 14 days of the date of filing of this order, how they believe appeals 01-1624, 02-1091 and 02-1093 should proceed.
(3) The revised official captions are reflected above.